    Case: 1:19-cv-00825 Document #: 17 Filed: 01/04/21 Page 1 of 3 PageID #:147




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA ex rel.
 PATRICK LUPINETTI,
                                                   )
                                                   )                          FILED
                                                                                    1/4/2021
                                                   )   No. 19 C 825
                         Plaintiff-Relator,        )
                                                                                           . BRUTO    N
                                                   )   Chief Judge Pallmeyer     THOMA.SDG
                                                                                         IS T R IC T COURT
                       v.                          )                          CLERK, U.S
                                                   )   Filed In Camera and
 EXELTIS USA, INC., et al.,                        )   Under Seal
                                                   )
                         Defendant.                )

      UNITED STATES’ NOTICE OF ELECTION TO DECLINE INTERVENTION

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies the

court of its decision not to intervene in this action. Additionally, the 30 plaintiff states 1 listed by

the relator in the complaint all concur with this declination.

       Although the United States declines to intervene, 31 U.S.C. § 3730(b)(1) allows the relator

to maintain the action in the name of the United States. The action “may be dismissed only if the

court and the Attorney General give written consent to the dismissal and their reasons for

consenting.” Id. If either the relator or the defendant propose that this action be dismissed, settled,

or otherwise discontinued, the United States requests that the court solicit the written consent of

the United States before ruling or granting its approval.

       Pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all pleadings filed in

this action be served upon the United States; the United States also requests that orders issued by

the court be sent to counsel for the United States. The United States reserves the right to order any



       1
          California, Colorado, Connecticut, Delaware, District of Columbia, Florida, Georgia,
Hawaii, Illinois, Indiana, Iowa, Louisiana, Maryland, Massachusetts, Michigan, Minnesota,
Montana, Nevada, New Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode
Island, Tennessee, Texas, Vermont, Virginia, Washington, and Wisconsin.
     Case: 1:19-cv-00825 Document #: 17 Filed: 01/04/21 Page 2 of 3 PageID #:148




deposition transcripts, to intervene in this action for good cause at a later date, and to seek dismissal

of the relator’s action or claim.

        The United States also requests that it be served with all notices of appeal.

        In addition, with regard to the claims in relator’s complaint asserted under Maryland law,

the Maryland False Health Claims Act provides that “If the State does not elect to intervene and

proceed with the action . . . before unsealing the complaint, the court shall dismiss the action.” Md.

Code Ann., Health Gen, § 2-604 (a)(7). Accordingly, the State of Maryland requests that all claims

asserted on behalf of the State of Maryland be dismissed without prejudice.

        Finally, the United States requests that the relator’s complaint, this notice, and the attached

proposed order be unsealed. The United States requests that all other papers on file in this action

remain under seal because in discussing the content and the extent of the United States’

investigation, such papers are provided by law to the court alone for the sole purpose of evaluating

whether the seal and time for making an election to intervene should be extended.

        A proposed order accompanies this notice.

                                                Respectfully submitted,

                                                JOHN R. LAUSCH, Jr.
                                                United States Attorney

                                                By: s/ Nigel B. Cooney
                                                   NIGEL B. COONEY
                                                   Assistant United States Attorney
                                                   219 South Dearborn Street
                                                   Chicago, Illinois 60604
                                                   (312) 353-1996
                                                   nigel.cooney@usdoj.gov


Dated: December 31, 2020




                                                   2
    Case: 1:19-cv-00825 Document #: 17 Filed: 01/04/21 Page 3 of 3 PageID #:149




                                    Certificate of Service

       The undersigned Assistant United States Attorney hereby certifies that in accordance with

Fed. R. Civ. P. 5 and LR 5.5, the following document:

       United States’ Notice of Election to Decline Intervention

was sent by e-mail on December 31, 2020, to:

For Relator:

Linda Wyetzner
Behn & Wyetzner, Chartered
17 North State Street, Suite 1600
Chicago, Illinois 60602
Phone: (312) 629-0000
lwyetzner@behnwyetzner.com


                                            By: s/ Nigel B. Cooney
                                               NIGEL B. COONEY
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 353-1996
                                               nigel.cooney@usdoj.gov




                                               3
